—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered June 17, 1992, which, inter alia, granted plaintiffs motion for summary judgment, and declared plaintiff to be joint owner of the subject winning lottery ticket with defendant-appellant, unanimously affirmed, without costs.
The IAS Court properly granted summary judgment. The signed and witnessed agreement clearly establishes the intent of the parties to share joint ownership of the proceeds (see, Slatt v Slatt, 64 NY2d 966) and is supported by consideration, i.e., the forebear anee and mutual promises made by the parties to surrender their respective rights to claim the entire prize as their own due to the lottery’s "sole claimant” rule and their agreement to share equally the related tax liabilities (see, Weiner v McGraw-Hill, Inc., 57 NY2d 458, 464). Further, defendant’s conduct, by voluntarily adhering to the terms of the agreement for four years (in each of which lottery payments were made) and accepting the benefits of plaintiffs performance ratified the agreement and prevents him from *258now attacking its validity (see, Stacom v Wunsch, 162 AD2d 170, 171, lv dismissed 77 NY2d 873). Concur — Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.